 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ROBERTS,                                       1:20-cv-00074-GSA (PC)

12                        Plaintiff,                       ORDER STRIKING PROPOSED POWER
                                                           OF ATTORNEY FROM THE RECORD
13           v.
                                                           (ECF No. 17.)
14    K. SINGH, et al.,
15                        Defendants.
16

17

18

19

20          On March 12, 2020, Plaintiff submitted a proposed Power of Attorney for the signature of

21   Magistrate Judge Barbara A. McAuliffe. (ECF No. 17.) Plaintiff has already signed the form.

22   Plaintiff seeks to grant Magistrate Judge McAuliffe powers of “banking and other financial

23   institution transactions; estate, trust and other beneficiary transactions; claims and litigation;

24   personal and family maintenance; and benefits from social security, medicare, and medicaid, or

25   other governmental programs or civil or military service. (ECF No. 17 at 1.) Plaintiff also seeks

26   to grant Magistrate Judge McAuliffe power to act as his attorney in this case. (Id.)

27          Plaintiff’s proposed Power of Attorney shall be stricken from this case because Magistrate

28   Judge McAuliffe is no longer assigned to this case. On March 19, 2020, the case was reassigned

                                                       1
 1   “from Magistrate Judge *Barbara A. McAuliffe* to * Magistrate Judge Gary S. Austin* for all

 2   further proceedings.” (ECF No. 18.)

 3          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s proposed Power of Attorney, filed

 4   on March 12, 2020, is STRICKEN from the record.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    March 25, 2020                         /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  2
